ROBB, Circuit Judge
(dissenting):
I would affirm the judgment on the opinion of the district judge, Bouchard v. Washington, 356 F.Supp. 223 (D.D.C.1972). I find nothing in the record, including the affidavits of Bouchard and Richardson, that would justify a trial on the issue of good faith.
Order No. 72-273 was the one before the district judge, not Order No. 72-44, which had been rescinded. The allegations concerning the defendants’ attitude during the discussions preceding Order No. 72-44 are too thin a reed to support an inference of bad faith in the discussions of Order No. 72-273.
The record discloses without contradiction that the plaintiffs participated in extensive discussions concerning Order No. 72-273. Thus in his opinion the district judge noted:
It should be remembered that this Court granted a 90-day stay of' the proceedings in this litigation in order to allow the plaintiffs and defendants an opportunity to meet and discuss possible revisions in the administrative structure of the Model Cities Program. The record reveals that the defendants did, in fact, utilize this period of time to conduct negotiations and exchange information with the Model Cities Commission concerning the proposed draft of Order 72 — 273. This ongoing dialogue with the citizens participation component complied with the Model Cities Act and constituted “good faith deliberation” within the meaning of CDA Letter 10B. Therefore, this Court finds that there existed no procedural defects in the formulation and adoption of Order 72-273.1
356 F.Supp. at 229-230.
Moreover on November 28, 1972, four days after Order 72-273 was promulgated, the plaintiff Richardson, Chairman of the Model Cities Commission, wrote to HUD:
I am pleased to submit to you the Third Year Action Plan for the Washington, D. C., Model Cities Program.
The D. C. Model Cities Commission, working closely with, the staff of the City Demonstration Agency, has contributed many weeks of work in developing this plan. We believe it provides the basis for a significant improvement in the income level and the overall quality of life in the Model Neighborhood in the coming year.
I therefore urge that the Department of Housing and Urban Development consider the plan without delay so that our third year program can be initiated promptly in the coming year.
This letter is attached to the Federal Defendant’s Motion for Summary Judgment as Exhibit 13. The Director of the staff of the City Demonstration Agency, referred to by Richardson as “working closely” with Richardson’s Commission in developing the Plan, is one of the defendants. In his affidavit Richardson says his letter
in no way indicates substantial participation by the Commission in any facet of the Model Cities Program other than in the development of the Third Action Year Plan, [sic] and that it in no way implies that the reorganization scheme presently exemplified by Order 72-273, included in the Third Action Year Plan [sic] was ever acquiesced in or agreed to in any way by me or by the Model Cities Commission.
*407However this may be, the letter illustrates the extensive and fruitful participation of the plaintiffs in the program. That the plaintiffs’ views did not prevail in every instance does not mean that the defendants acted in bad faith.
In my opinion a trial of this action will be useless, for the trial judge will be bound to find for the defendants on the facts.
I respectfully dissent.

. CDA Letter No. 10B, issued by HUD, sets out the requirements of citizen participation.